—In a proceeding pursuant to CPLR article 78, inter alia, to annul a determination of the Unemployment Insurance Appeal Board dated February 11, 1997, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Rudolph, J.), entered October 21, 1997, which granted the respondents’ cross motion to dismiss the proceeding, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly dismissed the instant proceeding (see, Vartanian v Research Found., 227 AD2d 744; Institute for Resource Mgt. v Roberts, 122 AD2d 465). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.